 1   MICHAEL C. MILLS, ESQ.
     Nevada Bar No. 003534
2    BAUMAN LOEWE WITT & MAXWELL
3    La     egas, NV 8
4
5
6
7
8
9                                    UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11
12   ALEX ROMAN TARANGO,                            Case No.: 2:17-cv-03062-RCJ-VCF
13
14
                 Plaintiff,
15
16
                               vs.
17
18
19   BODEGA LATINA CORPORATION, d/b/a
     EL SUPER, 1-X, inclusive, and ROE
20   CORPORATIONS 1-X, inclusive,
21
22
                 Defendants.
23
24
25
26     ORDER OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
27               IT IS HEREBY STIPULATED by the parties, by and through their respective
28
                    STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                                            - PAGE 1 OF 2 -
     3399317vl
 1   counsel of record, that the above-entitled action shall be dismissed, with prejudice, each
2    party to bear its own attorneys' fees and costs;
3    Approved as to form:
4     Dated this   6' day of rJ� t} ·      2019    Dated this   9_ day of dErP�2019
 5    DE CASTROVERDE LAW GROUP                     BAUMAN LOEWE WITT & MAXWELL
 6
 7
 8                             N, ESQ.             Ml AEL . MILLS, ESQ.
      Nevada Bar N . 2509                          Nevada Bar No. 003534
 9    ORLANDO D         ASTROVERDE, ESQ.           3650 N. Rancho Dr., Ste. 114
      Nevada Bar o. 007320                         Las Vegas, NV 89130
10    1149 S. Maryland Pkwy.                       Phone: 702-240-6060
      Las Vegas, NV 89104                          Fax: 702-240-4267
11    Phone: 702-964-1747                          Attorneys for Defendant,
      Fax: 702-383-8741                            Bodega Latina Corporation,
12    Attorneys for Plaintiff,                     dba El Super
      Alex Roman Taranqo
13
14
             IT IS SO ORDERED.
15
16
17
18                        UNITED STATES JUDGE
19
20
21                        DATED:    December 9, 2019.
22
23
24
25
26
27
28
                 STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                                         -PAGE 2 OF 2-
     3399317vl
